683 N.W.2d 142 (2004)
CENTRAL CEILING & PARTITION, INC.
v.
DEPARTMENT OF COMMERCE.
No. 121009.
Supreme Court of Michigan.
June 17, 2004.
SC: 121009. COA: 225378.
After granting leave to appeal, 468 Mich. 870, 659 N.W.2d 230 (2003), this Court has carefully considered the written and oral arguments of the parties. We AFFIRM the judgment of the Court of Appeals, albeit for different reasons. On the limited facts of this case, we conclude that the liens presented to the Wayne County Register of Deeds were timely recorded.
In addition, it appearing that the substantial questions about the validity of the liens in this case may have resulted from the failure of the Wayne County Register of Deeds to perform statutorily imposed duties regarding the recording of liens, we ORDER the Wayne County Register of Deeds to show cause in this Court in writing by July 30, 2004, why the Register of Deeds should not be required to pay the costs incurred by the other parties in the prosecution and defense of this action. The other parties may reply within 21 days after the Register of Deeds files the response of this order.
We further ORDER that until further order of this Court the Wayne County Register of Deeds is to send the Clerk of this Court quarterly written reports on its progress toward bringing its recording system into compliance with the requirements of MCL 565.24 and 565.25
The affirmance of the Court of Appeals judgment is a final decision. We retain jurisdiction limited to resolving issues regarding imposition of costs.